Citation Nr: 1447397	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2007, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In May 2011, September 2012, July 2013, and January 2014, the Board remanded the remaining matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development of the record. The case has since been returned the Board for further appellate action.  As will be discussed, the RO is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's current right knee disability did not manifest in service, within one year of service, and is unrelated to service.

2.  The Veteran's current left knee disability did not manifest in service, within one year of service, and is unrelated to service.

CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2004 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in a subsequent March 2006 letter.

While this notice was provided after initial unfavorable AOJ decision, not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ). For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this regard, the Board notes that while a portion of the Veteran's service treatment records have been obtained, additional active duty service and reserve service records are not associated with the claims file and have been the subject of the Board's numerous remands.  

Pursuant to the Board's May 2011 remand instructions, the RO requested such record from the National Personnel Records Center (NPRC) in May 2011.  In May 2011, the NPRC responded that it could not identify a record based on the information furnished.  In September 2011 the RO requested such records from the Record Management Center (RMC).  In October 2011 the RMC responded that a search for such records was negative.

In October 2012, the RO was informed that the Veteran's entire service treatment records dating to the 1970s were at the North Island Medical Center at the Naval Air Station in San Diego, California; however, a DD Form 2870 or 877 was required to obtain these records.  The Veteran was provided these forms in October 2012 but did not submit them.  In April 2013, she was informed of the unavailability of these records.  

In July 2013, the Board instructed the AOJ to again attempt to obtain the proper consent form, or, in the alternative, utilize an already-signed VA Form 21-4142 authorization dated in July 2004 to obtain the outstanding records from the North Island Medical Center.

A September 2013 report of contact reflects that the Veteran received the form and was going to seek help completing them.  The RO did not receive the forms, nor did the RO attempt to utilize the July 2004 VA Form 21-4242.

In January 2014, the Board again remanded the matter to have the Veteran submit the proper authorization forms or for the AOJ to submit the July 2004 Form 21-4142 instead.  

In a March 2014 report of contact, a representative from the Appeals Management Center indicated that he contacted the North Island Medical Center and was informed that they do not accept the VA Form 21-4142 as a legitimate release of information consent, and that the proper consent form was required in order for the records to be released.  The Veteran was subsequently informed that she needed to fill out the DD form 2870 both on the telephone and in writing in March 2014.  

An April 2014 report of contact reflects that the Veteran indicated that she signed the DD Form 2870 and was told that it would take up to 30 days for the request to be processed and records to be sent to VA.

However, in a subsequent April 2014 report of contact, the representative from the North Island indicated that he spoke to the Veteran she said she was unsure if she wanted to send the documentation with her personal information on it. While the VA representative told him that the Veteran had already indicated that she filled out the form, the North Island representative stated that she did not fill out and submit a completed DD 2870.

While the AOJ also sent out direct requests for these records, no response was received. 

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). Moreover, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In this case, the Veteran has clearly been informed that a DD Form 2870 or 877 is required to obtain the remainder of her service treatment records.  She has been provided the form on numerous occasions, but has not submitted a signed, completed form.  The North Island Medical Center also indicated that the previously signed VA Form 21-4142 was not an acceptable form of consent.  The Board believes that another remand to attempt to obtain these records would be futile. Thus, under these circumstances, the Board finds that no further AOJ action to obtain these records is required, and the Board will proceed with a decision based upon the evidence of record.

Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where there was substantial compliance with Board's remand instructions).

VA and private treatment records have been obtained and are associated with the electronic claims file. The Veteran was also provided with VA examination in August 2011 as to the nature and etiology of the claimed right and left knee disabilities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that she is entitled to service connection for right and left knee disabilities.  In her notice of disagreement, the Veteran reported that she began to have knee soreness in service as a result of the physical training requirements during her first enlistment and that she sought medical attention for these problems.  She also recalled that she was seen for knee problems while stationed at the Miramar Naval Air Station in 1983.

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

 In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's available service treatment records do not reflect complaint, finding, or diagnosis related to either knee.  

Post service treatment records include a March 1995 treatment report from Sharp Healthcare indicating that the Veteran complained of pain in both knees that started after she began stair-climber exercises 2 months prior.  She denied a prior history of knee trauma.  She underwent x-ray to rule out arthritis, and the report reflects that bilateral knee x-rays were normal.

A June 1995 treatment report reflects and assessment of very early bilateral knee arthritis in an athlete.

A March 2000 treatment report from Sharp Healthcare reflects that the Veteran presented with complaints of right knee pain.  She was assessed with a patella tracking and a collapsing arch which the examiner indicated could lead to abnormal patellofemoral mobility.

She was assessed with right knee chondromalacia patella in July 2000.

December 2000 and January 2001 treatment reports from Sharp Healthcare indicates that the Veteran presented with bilateral anterior knee pain, right greater than left, for approximately ten years.   It was noted that she has failed all forms of conservative treatment including physical therapy anti-inflammatories and presented for elective right knee arthroscopy and planned lateral release.  X-rays showed a tilt and lateral displacement of the bilateral patella within the trochanteric grove.  She was assessed with right patella mal-tracking with possible mild chondrosis.

The Veteran underwent right knee arthroscopy and lateral release in February.  

A December 2005 private x-ray report reveals a history of left knee pain since October 2005.  While the x-ray was normal, an MRI of the left knee revealed partial tear of the anterior cruciate ligament.

In July 2006, the Veteran underwent left knee arthroscopy for surgical repair of an anterior cruciate ligament deficient left knee as well as chondroplasty of the left medial femoral condyle.    The accompanying surgical reports reflect that the Veteran was a very avid sportsman and twisted her left knee playing soccer in October 2005.  It was indicated that she had no prior history of left knee injury, though she had a history of bilateral patellofemoral pain syndrome and underwent previous right knee surgery.  Following the initial injury, she was able to regain her motion and tried to return to physical activity, but still complained of instability.  Because she desired to return to her previous level of sports, she felt she would benefit from an arthroscopy and ACL reconstruction.

During the Veteran's February 2007 DRO hearing, she testified that during a war training exercise, she was clipped at her ankles and fell to her knees.  She reported that she had knee problems since that initial injury.  She indicated that she had problems when she ran and physical fitness tests would cause them to become inflamed.  The Veteran did note that she sought medical treatment after the fall and was put on light rest.  She also recalled flare-ups of knee symptoms during training for the reserves.

On VA examination in August 2011, the Veteran reported that her knee problems began in approximately 1979 and had gradually worsened over time.  She indicated that she went on sick call in Cuba and was treated with medication.  She then tried several courses of physical therapy, and eventually underwent surgery of the right knee in 2000 and the left knee in 2006.  After physical examination, the examiner diagnosed bilateral knee strain.  

After review of the claims file and physical examination, the examiner opined that the Veteran's bilateral knee disability was less likely than not related to service.  In so finding, the examiner noted that the Veteran's treatment providers provided direct clinical correlations that occurred long after discharge from service in 1982 in noting onset of right knee symptoms prior to the 2001 surgery and left knee injury playing soccer in 2005.  The examiner noted that he could find no specific incident in service treatment records.  Furthermore, the examiner noted that he considered the onset, evidence of exposure, and resultant damage beyond what is expected from the normal aging process in providing the requested opinion.

Given the evidence outlined above, the Board finds that the weight of the lay and medical evidence is against the claims for service connection for right or left knee disabilities.

The record does not document any knee complaints or disability until 1995, and the Veteran initially dated her onset of symptoms to around 1990, approximately 10 years since the Veteran's discharge from active duty.  In March 1995, she reported a two month history rather than an in-service history.  In addition, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, knee pathology, to include arthritis, was not noted during service,  In addition, characteristic manifestations sufficient to identify the disease entity was not noted during service or within one year of separation.  38 C.F.R. § 3.303.  Furthermore, the Board finds that her initial reports were for treatment purposes and highly probative of the date of onset.

None of the probative evidence supports a finding of a relationship between the Veteran's service and any current right or left knee disability. The Veteran's post-service private and VA treatment records do not relate her knee problems to service and rather indicate that her current knee disabilities related to post-service injuries. 
In addition, the only opinion on the matter is that provided by the August 2011 VA examiner, which weigh against the claims. The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's service records and took a history from the Veteran. With the available information, the examiner concluded that the Veteran's right and left knee disabilities were less likely than not related to service. 

Thus, the only probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claims.

The Board has considered the Veteran's written statements and hearing testimony, to the effect that her right and left knee problems first manifest in service with symptoms of pain and inflammation related to a fall during training, and that she has experienced these symptoms continuously since service. The Veteran is competent to testify as to her observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this case, her statements as to continuity of symptomatology are outweighed by the other evidence of record. Here, the available service treatment records do not document any complaints with regard to either knee in service or for many years thereafter. When the Veteran initially sought treatment in 1995, she did not express continuous knee problems or symptoms since service, rather, there was a report of recent onset..  Rather, in 2000 she reported an onset of right knee problems beginning in approximately 1990, and left knee problems related to a soccer injury in 2005.  The appellant has not been a consistent historian and the report of an in-service onset is not credible.

To the extent that the Veteran advances her own interpretation of her medical condition, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the August 2011 VA examination. Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of symptoms many years after service. Such lay evidence is not credible.

The above evidence also reflects that arthritis was not noted, diagnosed or manifest within one year of separation.  Therefore, entitlement to service connection for a knee disability is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for right and left knee disabilities. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for right knee disability is denied.  

Entitlement to service connection for left knee disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


